DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Consideration
The notice of consideration submitted on April 22, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “memory … configured to store” in claims 9 and 11.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,903,998. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the patented claims in that the claims of the patent contain all of the limitations of the instant application.  Claims 1-17 of the instant application therefore are not patentable over the previous filed patented claims, and as such, is unpatentable for obvious-type double patenting.
17/157,542
1. A system for anonymizing a group of configuration files to provide an anonymized configuration database, the system comprising: a native configuration database including sets of configuration files, each configuration file including one or more ranges, wherein each range includes a consecutive sequence of IP addresses, port numbers, or IP addresses and port numbers, wherein the ranges may be contiguous; a key management database including a key assigned to each configuration file of the native configuration database; a processor in communication with the native configurations database and the key management database; and a memory coupled to the processor configured to store program instructions executable by the processor, wherein the program instructions, when executed by the processor, permit the processor to execute steps for anonymizing the ranges of the native configuration database to provide an anonymized configuration database, and wherein retrieving the ranges of the configuration files of the native configuration database from the anonymized configuration database is prevented.  
2. The system of claim 1, wherein each range includes a consecutive sequence of IP addresses and port numbers.  


3. The system of claim 1, wherein a rule-table is assigned to the set of configuration files, wherein the rule-table includes a plurality of rules that are position-insensitive.  


4. The system of claim 3, wherein each range of the anonymized configuration database representation includes the same number of members as the corresponding original range.  

5. The system of claim 1, wherein the ranges may be fragmented.  

6. The system of claim 1, wherein the step of anonymizing the ranges comprises creating a set of ranges that contain an endpoint but do not begin or end at the endpoint, wherein this set of ranges is created by the steps of: creating a list of range endpoints; sorting the list of range endpoints; and -35-Attorney Docket No. 119416-000014 computing, for each endpoint, a set of ranges that contain the endpoint but do not begin or end at the endpoint.  
7. The system of claim 6, wherein the memory includes further program instructions executable by the processor that, when executed, cause the processor to offset the set of ranges.  
8. The system of claim 1, further comprising a remote anonymized systems database, and wherein the memory includes further program instructions executable by the processor that, when executed, cause the processor to: build a representation including a plurality of objects; assign a unique cryptographically secure identity to each object in the representation, each identity derived from the private key; and transmit the anonymized representation to the remote anonymized systems database.  








9. The system of claim 8, further comprising: a remote anonymized analysis results database; and a remote oblivious analysis engine in communication with remote anonymized systems database and the remote database of anonymized analysis results; and a further processor and a further memory coupled to the further processor configured to store further program instructions executable by the further processor, wherein the further program instructions, when executed by the further processor, cause the further processor to: receive user input to generate an anonymized analysis of the anonymized representation; retrieve, by the remote oblivious analysis engine, the anonymized representation from the remote anonymized systems database; analyze the anonymized representation to develop anonymized analysis results; and store the anonymized analysis results in the remote anonymized analysis results database.  
10. The system of claim 1, further comprising a remote anonymized configurations database, and wherein the memory includes further program instructions executable by the processor that, when executed, cause the processor to transmit the anonymized plurality of objects to the remote anonymized configurations database.  

11. The system of claim 10, further comprising: a remote anonymized analysis results database; a remote oblivious analysis engine in communication with remote anonymized systems database and the remote database of anonymized analysis results; and a further processor and a further memory coupled to the further processor configured to store further program instructions executable by the further processor, wherein the further program instructions, when executed by the further processor, cause the further processor to: receive user input to generate an anonymized analysis of the anonymized representation; retrieve, by the remote oblivious analysis engine, the anonymized plurality of objects from the remote anonymized configurations database; build a representation based on the anonymized plurality of objects; assign a unique cryptographically secure identity to each object in the representation, each identity derived from the private key; and transmit the anonymized representation to the remote anonymized systems database.  











12. The system of claim 1, wherein the memory includes further program instructions executable by the processor that, when executed, cause the processor to: generate a de-anonymization key; and store the de-anonymization key in the key management database.  
13. The system of claim 14, wherein the memory includes further program instructions executable by the processor that, when executed, cause the processor to: receive user input to de-anonymize the anonymized analysis results; receive, from the remote anonymized analysis results database, the anonymized analysis results and the de-anonymization key from the key management database; invert the anonymization performed on the representation; and present the de-anonymized results to the user.  
14. A method of anonymizing a group of configuration files for secure transmission from a remote-based analysis system to a user, each configuration file comprising an object, each -37-Attorney Docket No. 119416-000014 object containing one or more ranges of consecutive IP addresses, port numbers or IP addresses and port numbers, said method comprising the steps of. creating a native configuration database comprising sets of configuration files, each configuration file including one or more ranges of consecutive IP addresses, port numbers, or IP addresses and port numbers; assigning a key to each configuration, and creating a key management database comprising the keys; assigning a unique cryptographically secure identity to each object, each cryptographically secure identity being derived from the key; and anonymizing objects with a cryptographically secure identity derived from the key to provide an anonymized group of configuration files, wherein retrieving the ranges of the native configuration database from the anonymized configuration database is prevented.  
15. The method of claim 14, wherein access to decrypted groups of the anonymized groups of configuration files by a third party is prevented during transmission to and processing by a remote-based analysis system.  
16. The method of claim 15 wherein the remote-based analysis system is a cloud based remote analysis system.  
17. The method of claim 16 wherein a range-intersection within an anonymized collection of ranges of the IP address, port numbers or IP addresses and port numbers, is identified, and wherein the range-intersection is securely preserved in the anonymized groups of configurations processed by the remote-based analysis system, and the anonymized groups of configurations are processed by the remote-based analysis system to provide a processed anonymized group of configurations to be securely transmitted to the user.

U.S. Patent 10,903,998
1. An anonymizing system comprising: a native configurations database including a set of configurations, wherein the set of configurations includes one or more ranges, wherein each range includes a contiguous sequence comprised of IP addresses, port numbers, or IP addresses and port numbers; a key management database including a plurality of private keys; a processor in communication with the native configurations database and the key management database; and a memory coupled to the processor configured to store program instructions executable by the processor, wherein the program instructions, when executed by the processor, cause the processor to: retrieve the set of configurations from the native configurations database, wherein the set of configurations includes a plurality of objects; retrieve a private key from the key management database, wherein the private key is associated with the set of configurations; assign a unique cryptographically secure identity to each object, each identity derived from the private key; and anonymize the plurality of objects based on the cryptographically secure identities and the private key.  
2. The anonymizing system of claim 1, wherein each range includes one or more of -35-Attorney Docket No. 1962-001 a set of potential hosts, a destination IP address, a source port, and a destination port.  
3. The anonymizing system of claim 1, wherein the step of anonymizing the representation includes assigning a rule-table to the set of configurations, wherein the rule-table includes a plurality of rules that are position-insensitive.  
4. The anonymizing system of claim 3, wherein each range of the anonymized representation includes the same number of members as the corresponding original range.  

5. The anonymizing system of claim 1, wherein the plurality of ranges may be fragmented.  
6. The anonymizing system of claim 1, wherein the step of anonymizing the representation includes the steps of: create a list of range endpoints; sort the list of range endpoints; and compute, for each endpoint, a set of ranges that contain the endpoint but do not begin or end at the endpoint.  



7. The anonymizing system of claim 6, wherein the memory includes further program instructions executable by the processor that, when executed, cause the processor to: offset the set of ranges.  
8. The anonymizing system of claim 1, wherein the memory includes further program instructions executable by the processor that, when executed, cause the processor to: generate a public key that describes the range sizes of each object based -36-Attorney Docket No. 1962-001 on the object's cryptographically secure identity.  
9. The anonymizing system of claim 1, further comprising a remote anonymized systems database, and wherein the memory includes further program instructions executable by the processor that, when executed, cause the processor to: build a representation including a plurality of objects; assign a unique cryptographically secure identity to each object in the representation, each identity derived from the private key; and transmit the anonymized representation to the remote anonymized systems database.  
10. The anonymizing system of claim 9, further comprising: a remote anonymized analysis results database; and a remote oblivious analysis engine in communication with remote anonymized systems database and the remote database of anonymized analysis results; a further processor and a further memory coupled to the further processor configured to store further program instructions executable by the further processor, wherein the further program instructions, when executed by the further processor, cause the further processor to: receive user input to generate an anonymized analysis of the anonymized representation; retrieve, by the remote oblivious analysis engine, the anonymized representation from the remote anonymized systems database; analyze the anonymized representation to develop anonymized analysis results; and-37-Attorney Docket No. 1962-001 store the anonymized analysis results in the remote anonymized analysis results database.  
11. The anonymizing system of claim 1, further comprising a remote anonymized configurations database, and wherein the memory includes further program instructions executable by the processor that, when executed, cause the processor to: transmit the anonymized plurality of objects to the remote anonymized configurations database.  
12. The anonymizing system of claim 11, further comprising: a remote anonymized analysis results database; and a remote oblivious analysis engine in communication with remote anonymized systems database and the remote database of anonymized analysis results; a further processor and a further memory coupled to the further processor configured to store further program instructions executable by the further processor, wherein the further program instructions, when executed by the further processor, cause the further processor to: receive user input to generate an anonymized analysis of the anonymized representation; retrieve, by the remote oblivious analysis engine, the anonymized plurality of objects from the remote anonymized configurations database; build a representation based on the anonymized plurality of objects; assign a unique cryptographically secure identity to each object in the representation, each identity derived from the private key; and transmit the anonymized representation to the remote anonymized-38-Attorney Docket No. 1962-001 systems database.  
13. The anonymizing system of claim 12, wherein the further memory includes further program instructions executable by the further processor that, when executed, cause the further processor to: retrieve the anonymized representation from the remote anonymized systems database; analyze the anonymized representation to develop anonymized analysis results; and store the anonymized analysis results in the remote anonymized analysis results database.  
14. The anonymizing system of claim 1, wherein the memory includes further program instructions executable by the processor that, when executed, cause the processor to: generate a de-anonymization key; and store the de-anonymization key in the key management database.  
15. The anonymizing system of claim 14, wherein the memory includes further program instructions executable by the processor that, when executed, cause the processor to: receive user input to de-anonymize the anonymized analysis results; receive, from the remote anonymized analysis results database, the anonymized analysis results and the de-anonymization key from the key management database; and invert the anonymization performed on the representation;  -39-Attorney Docket No. 1962-001 present the de-anonymized results to the user.
1. An anonymizing system comprising: a native configurations database including a set of configurations, wherein the set of configurations includes one or more ranges, wherein each range includes a contiguous sequence comprised of IP addresses, port numbers, or IP addresses and port numbers; a key management database including a plurality of private keys; a processor in communication with the native configurations database and the key management database; and a memory coupled to the processor configured to store program instructions executable by the processor, wherein the program instructions, when executed by the processor, cause the processor to: retrieve the set of configurations from the native configurations database, wherein the set of configurations includes a plurality of objects; retrieve a private key from the key management database, wherein the private key is associated with the set of configurations; assign a unique cryptographically secure identity to each object, each identity derived from the private key; and anonymize the plurality of objects based on the cryptographically secure identities and the private key.  





2. The anonymizing system of claim 1, wherein each range includes one or more of -35-Attorney Docket No. 1962-001 a set of potential hosts, a destination IP address, a source port, and a destination port.  



Allowable Subject Matter
Claims 1-17 are allowed, however they are currently rejected under obvious type double patenting requiring the filing of a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art teachings of Russell et al, U.S. Patent 8,924,725 disclose of using an IP address and port number of a client to generate a file handle, retrieving a restricted key, and then concatenating all the data, see column 10, lines 30-52.
The prior art teachings of Bowles et al, U.S. Patent 9,148,775 discloses of retrieving configuration settings by matching keys with entries in the data repository of the settings data store, see column 11, lines 4-9.
As per claim 1, it was not found at least to be taught in the prior art of anonymizing a group of configuration files to provide an anonymized configuration database, comprising:
a native configuration database including sets of configuration files, each configuration file including one or more ranges, wherein each range includes a consecutive sequence of IP addresses, port numbers, or IP addresses and port numbers, wherein the ranges may be contiguous;
a key management database including a key assigned to each configuration file of the native configuration database; and
anonymizing the ranges of the native configuration database to provide an anonymized configuration database, and wherein retrieving the ranges of the configuration files of the native configuration database from the anonymized configuration database is prevented. 
As per claim 14, it was not found at least to be taught in the prior art of anonymizing a group of configuration files for secure transmission from a remote-based analysis system to a user, each configuration file comprising an object, each-37-Attorney Docket No. 119416-000014 object containing one or more ranges of consecutive IP addresses, port numbers or IP addresses and port numbers, said method comprising the steps of:
creating a native configuration database comprising sets of configuration files, each configuration file including one or more ranges of consecutive IP addresses, port numbers, or IP addresses and port numbers;
assigning a key to each configuration, and creating a key management database comprising the keys, including a unique cryptographically secure identity to each object, each cryptographically secure identity being derived from the key; and
anonymizing objects with a cryptographically secure identity derived from the key to provide an anonymized group of configuration files, wherein retrieving the ranges of the native configuration database from the anonymized configuration database is prevented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tidwell et al, U.S. Patent 9,635,421 is relied upon for disclosing of an anonymous data collection, see column 3, lines 3-20.
Lee et al, US 2011/0010563 is relied upon for disclosing of an anonymous repository that processes anonymized data, see paragraph 0040.
Jeong et al, EP 2735985 B1 is relied upon for disclosing of correlating an IP address with an associated client, whereby a data collection component queries an IP address to an anonymous user ID cross reference table stored in another database, see paragraph 0006 on page 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794. The examiner can normally be reached 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.















/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431